Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.

Response to Amendment
The Amendment filed 07/06/2021 has been entered and fully considered. 
Claims 1,4,5,6,7,8,9,10,11,12,13,14,15,16,17,43,44,45,46,47,48 are pending, of which claims 1,4,5,6,7,10,43 were amended, and claims 44,45,46,47,48 were new.  Previously, claims 4,5,6,7,43 were withdrawn in light of election/restriction.
The previous 35 USC 112 rejection, second paragraph, portion specifically with regard to the previous phrase(s) of claim 1 has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous 35 U.S.C. 102(a)(1) as anticipated by US 6171684 (herein known as KAHLBAUGH) or, in an alternative, under 35 U.S.C. 103 as obvious over US 6171684 (herein known as KAHLBAUGH) with regard to the claim(s) 1, 11, 12, 13, 14, 15, 16 has been withdrawn in light of Applicant’s amendment(s) to the claim(s).

The previous 35 U.S.C. 103 as being unpatentable over US 6171684 (herein known as KAHLBAUGH) in view of US 20090249956 (herein known as CHI) with regard to the claim(s) 17 has been withdrawn in light of Applicant’s amendment(s) to the claim(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, 10, 12, 13, 14, 15, 44, 45, 46, 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090272084 (herein known as HEALEY084).


a filtration layer comprising a coarse fiber web 14 positioned adjacent to a fine fiber web 12, especially at fig 1A, para 45
a support layer that capable of the filtration layer in a waved configuration and as depicted maintains separation of peaks and troughs of adjacent waves of the filtration layer, especially at fig 1A, para 44,45; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
wherein the support layer extends across the peaks and into the troughs to fill at least 95% of the volume in the troughs, and, especially at fig 1A, para 64
wherein the support layer has a solidity between about 1% and 90%;, especially at fig 1A, para 64
wherein: the fine fiber web has an average fiber diameter within the claimed range and has a basis weight within the claimed range, especially at para 48,51
the coarse fiber web has an average fiber diameter within the claimed range and has a basis weight within the claimed range, especially at para 53,56
the average fiber diameter of the fine fiber web is less than the average fiber diameter of the coarse fiber web, especially at para 48,51,53,56
With regard to claim 8, HEALEY084 teaches 
wherein the fine fiber web is an electro spun fiber web, especially at para 50

With regard to claim 9, HEALEY084 teaches 
wherein the coarse fiber web is a meltblown fiber web, especially at para 50

With regard to claim 10, HEALEY084 teaches 
wherein the filtration layer comprises a coarse fiber layer comprising the coarse fiber web and a second coarse fiber web, and wherein the coarse fiber web and the second coarse fiber webs are meltblown fiber webs, especially at para 50

With regard to claim 12, HEALEY084 teaches 
wherein the coarse fiber web has an average fiber diameter wthin the claimed range, especially at para 53,56

With regard to claim 13, HEALEY084 teaches 
wherein the fine fiber web has a basis weight within the claimed range, especially at para 48,51

With regard to claim 14, HEALEY084 teaches 
wherein the coarse fiber web has a basis weight within the claimed range, especially at para 53,56

With regard to claim 15, HEALEY084 teaches 


With regard to claim 44, HEALEY084 teaches 
wherein the filtration layer has a basis weight within the claimed range, via addition of the basis weight of the coarse and fine webs, especially at para 48,51,53,56

With regard to claim 45, HEALEY084 teaches 
wherein the filtration layer has a thickness within the claimed range, via addition of the thickness of the coarse and fine webs, especially at para 48,51,53,56

With regard to claim 46, HEALEY084 teaches 
wherein the coarse fiber web comprises synthetic fibers, especially at para 54

With regard to claim 47, HEALEY084 teaches 
wherein the fine fiber web comprises synthetic fibers, especially at para 50


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090272084 (herein known as HEALEY084) in view of US 6171684 (herein known as KAHLBAUGH).

With regard to claim 11, HEALEY084 does not specifically teach wherein the fine fiber web has an average fiber diameter of greater than or equal to about 0.05 microns and less than or equal to about 0.15 microns. 
But, KAHLBAUGH teaches the fine fiber web has an average fiber diameter within the claimed range, especially at column 4 lines 26-33, column 4 lines 42-55 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to optimize the fine fiber web average fiber diameter HEALEY084 with the fine fiber web has an average fiber diameter within the claimed range of KAHLBAUGH for the benefit of more efficiency as the fiber diameter is reduced as desired, as taught by KAHLBAUGH, especially at c3ln9-13; otherwise, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)

With regard to claim 16, HEALEY084 teaches
 "the fine fiber filtration layer 12, as measured in a planar configuration, has a thickness in the range of about 0.1 mils" (which is well within the claimed range); and "coarse support layer 16, as measured in a planar configuration, each have a thickness 
 HEALEY084 does not specifically teach wherein the filtration layer has a thickness within the claimed range 
But, KAHLBAUGH teaches wherein the filtration layer has a thickness within the claimed range, especially at coarse layer of "0.0005 inch" (0.5 mils; which is within the claimed range), especially at c3ln60-64,c4ln26-41 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify the thickness HEALEY084 with wherein the filtration layer has a thickness within the claimed range of KAHLBAUGH for the benefit of reducing cost by using less coarse layer; otherwise, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A) 

Claim(s) 17, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090272084 (herein known as HEALEY084) in view of US 20090249956 (herein known as CHI).

With regard to claim 17, HEALEY084 teaches pores, especially at para 168
 HEALEY084 does not specifically teach wherein the filtration layer has a mean flow pore size within the claimed range 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the need of a workable mean flow pore size HEALEY084 with wherein the filtration layer has a mean flow pore size within the claimed range of CHI for the benefit of a workable mean flow pore size for filtration; otherwise, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)

With regard to claim 48, HEALEY084 teaches pores, especially at para 168
 HEALEY084 does not specifically teach wherein the filtration layer has a mean flow pore size within the claimed range 
But, CHI teaches wherein the filtration layer has a mean flow pore size within the claimed range, especially at para 22, 23 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the need of a workable mean flow pore size HEALEY084 with wherein the filtration layer has a mean flow pore size within the claimed range of CHI for the benefit of a workable mean flow pore size for filtration; otherwise, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)


Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive.

Applicant argues at page 7 para 1, particularly “Rejoinder”
Respectfully, the Examiner does not find the argument persuasive. At this time “an allowable claim” has not been determined.

Applicant’s arguments, see pg 8 para 1, filed 07/06/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 112 rejection, second paragraph, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Applicant’s arguments, see pg 8 para 2-pg 9 last para and pg 11 para 1, filed 07/06/2021, with respect to the rejection(s) of claim(s) 1, 11, 12, 13, 14, 15, 16 under 35 U.S.C. 102(a)(1) as anticipated by US 6171684 (herein known as KAHLBAUGH) or, in an alternative, under 35 U.S.C. 103 as obvious over US 6171684 (herein known as KAHLBAUGH) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20090272084 (herein known as HEALEY084) and US 20090272084 (herein known as HEALEY084) in view of 6171684 (herein known as KAHLBAUGH).

pg 10 para 1-3, filed 07/06/2021, with respect to the rejection(s) of claim(s) 8, 9, 10 under 35 U.S.C. 102(a)(1) as anticipated by US 6171684 (herein known as KAHLBAUGH) or, in an alternative, under 35 U.S.C. 103 as obvious over US 6171684 (herein known as KAHLBAUGH) in view of US 6554881 (herein known as HEALEY) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20090272084 (herein known as HEALEY084).

Applicant’s arguments, see pg 10 para 4, filed 07/06/2021, with respect to the rejection(s) of claim(s) 17 under 35 U.S.C. 102(a)(1) as anticipated by US 6171684 (herein known as KAHLBAUGH) in view of US 20090249956 (herein known as CHI) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20090272084 (herein known as HEALEY084) in view of US 20090249956 (herein known as CHI).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776